IN THE SUPREME COURT OF THE STATE OF NEVADA


                KATHRYN REYNOLDS; AND NORMAN                           No. 70581
                GARAND,
                Petitioners,
                vs.
                NATIONAL DEFAULT SERVICING
                CORPORATION, AN ARIZONA
                                                                            FILED
                CORPORATION AUTHORIZED TO DO                                JUL 1 3 2016
                BUSINESS IN NEVADA; GREGORY                                TRACE K. LINDEMAN
                WILDE, A NEVADA ATTORNEY; AND                           CLERK OF UPREME COURT

                CINDY LEE STOCK, A NEVADA                              BY   6-
                                                                            DEPUTY CLER

                ATTORNEY,
                Respondents.

                                 ORDER DENYING PETITION FOR
                               WRIT OF MANDAMUS OR PROHIBITION
                            This original pro se petition for a writ of mandamus or
                prohibition seeks, among other things, an order directing the United
                States District Court for the District of Nevada to grant petitioners'
                motion to remand.
                            Having considered the petition and the supporting documents,
                we are not persuaded that our intervention is appropriate, as this court
                lacks the authority, to order the federal district court to take or refrain
                from taking the requested actions. See 28 U.S.C. § 1446(d) (2012); Laguna
                Viii. Inc. v. Laborers Int'l Union of N. Am., 672 P.2d 882, 885 (Cal. 1983)
                (recognizing that "the federal removal statute. . . expressly prohibit[s] any
                proceeding in state court after removal and prior to remand"); see also
                Mineral Cty. v. State, Dep't of Conservation & Nat. Res.,      117 Nev. 235,
                242-43, 20 P.3d 800, 805 (2001) (observing that a writ of mandamus is
                available only to compel the performance of an act by an "inferior" state
                tribunal, corporation, board, or person); Gojack v. Second Judicial Dist.
SUPREME COURT
      OF
    NEVADA

(0) 1 ,147A
                                                                                     1(0 Z1 151
                                                                                          -
                 Court, 95 Nev. 443, 444, 596 P.2d 237, 238 (1979) (same with respect to a
                 writ of prohibition); cf. Atlantic Coast Line R.R. Co. v. Bhd. of Locomotive
                 Eng'rs, 398 U.S. 281, 286 (1970) ("[W]e have had in this country two
                 essentially separate legal systems. Each system proceeds independently
                 from the other . . . . [T]his dual system could not function if state and
                 federal courts were free to fight each other for control of a particular
                 case."). We therefore
                             ORDER the petition DENIED.'




                                                             Gibbons




                 cc: Kathryn Reynolds
                      Norman Garand
                      Thorndal Armstrong Delk Balkenbush & Eisinger/Reno
                      Tiffany & Bosco, P.A.




                       'In light of our disposition of this writ petition, petitioners' July 1,
                 2016, motion is denied as moot.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e